DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending in the instant application.

Applicant’s election of the Livin species of SEQ ID NO:6 in the reply filed on April 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 13, 2021 as discussed above.

Claims 1-7 and 14-17 are under examination in the instant office action.


Information Disclosure Statement
The IDS form received 5/13/2019 is acknowledged and the references cited therein have been considered.
 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The list in question can be found on pages 57-61 of the instant specification.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins).  
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.").   Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”  The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  Also see Enzo-Biochem v. Gen-Probe  01-1230 (CAFC 2002).  Recent court cases have emphasized the need for correlation between a well-defined structure and recited functional limitations. For example, the courts have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017).  Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester. 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of a screening assay to test for functional properties of an encoded polypeptide (such as its ability to modulate apoptosis) does not provide evidence of possession of product itself.
Applicant has broadly claimed cells containing a nucleic acid constructs  and Livin  which differ in sequence from one another by an extra 18 amino acids separating the BIR and RING domains when comparing the  and  forms (see page 20).  Full length Livin appears to be anti-apoptotic, but in response to apoptotic signaling, 52 amino acids are removed from the amino terminus of both  and  Livin.  These forms are collectively referred to as truncated Livin (tLivin) and they have pro-apoptotic activity.  Thus, the functional activities present in a Livin polypeptide, such as promoting or inhibiting apoptosis, are strongly dependent upon the physical structure of the Livin polypeptide itself.       
The broadest claims simply recite cells containing a Livin construct (independent claim 1 for example) with dependent claims reciting specific sequences for the Livin polypeptide encoded by the nucleic acid construct (see for example claim 7).  The definition of Livin found on pages 19 and 20 of the instant specification appear to indicate that this term is generic and encompasses the full length  and  splice variants, the 52 N-terminal amino acid truncations of the  and  splice variants, and homologs which exhibit the activity of inducing thrombopoiesis.  Such homologous are exemplified as having various levels of homology to polypeptide sequences identified by SEQ ID number.  Additionally, it is disclosed that in one embodiment, Livin is human Livin which logically means that the term when unqualified reads upon Livin from other organisms.  Thus, the claims encompass cells containing a very large genus of nucleic acid constructs encoding polypeptide sequences which do not necessarily have any level of identity to SEQ ID NO:2 (full length human Livin ) or SEQ ID NO:4 (full length human Livin ) but which presumably have the activity of inducing thrombopoiesis (see 
Thus, while it is true that the breadth of the claims simply require “stems cells with a differentiation potential toward platelets” that contain an exogenous nucleic acid encoding Livin, based upon the teachings of the specification it is clear that the purpose of such a cell is not to be a source of recombinantly produced Livin but rather is to become (or the descendants of the cell at least) a megakaryocyte that fragments into mature platelets.  Indeed, as discussed above Livin itself is only defined functionally, with the explicit function of inducing thrombopoiesis (i.e. platelet production).  Therefore, based upon the data of the instant specification, it appears that the “Livin” which is encoded by a nucleic acid construct in the genus of instant claimed cells of the instant methods must be a pro-apoptotic form in order to observe thrombopoiesis, and the only structures disclosed in the specification which have this activity are human p30-Livin  (i.e. SEQ ID NO:4) and p28-Livin  (i.e. SEQ ID NO:8).  It should be noted that the full length polypeptides of SEQ ID NOs:2 and 6 are anti-apoptotic and thus functionally are distinct, although as longer length sequences it is possible that such sequences could 
 Further, while the specification teaches that a point mutation in the RING domain impairs thrombopoiesis, it is not clear what other mutations are possible (as would be present in a sequence 80% identical to a starting SEQ ID number) and indeed the starting sequence of "Livin", except for humans, is unspecified and thus there is no reasonable disclosed correlation between structure and function except for the polypeptides of fully defined by SEQ ID number.  For example, while SEQ ID NO:4 is a human sequence which is a truncation of the human Livin  splice variant with an apparent molecular weight of 30 kD, the specification does not teach that all 30 kD Livin  truncations are SEQ ID NO:4 as it is not clear what other organisms express Livin, how splice variants occur in such organisms, and how proteolytic cleavage alters functional properties of non-human and non-naturally occurring "Livin" sequences.  Therefore, the structures encompassed by the instant claims are not reasonably correlated with the functional activities reasonably required to be present in the polypeptide sequenecs encoded by the recited nucleic acid constructs.
Therefore, it appears that the broad genus of polypeptides encompassed by the recitations of “Livin” applicant lacks adequate written description because there does not appear to be any correlation between structure and function excepting for the polypeptides disclosed by way of SEQ ID number.  As such a skilled artisan would reasonably conclude that applicant was not in possession of the claimed genus of stem cells containing nucleic acid constructs encoding said broad genus of Livin polypeptides at the time the instant application was filed as the correlation between the amino acid structure and the function of promoting thrombopoiesis does not appear to extend beyond those species identified by applicant via SEQ ID number.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-7 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abd-Elrahman et al. (reference 9 on the 5/13/2019 IDS).
Abd-Elrahman et al. disclose that human LAMA-84 cells which have been transfected to overexpress Livin form more platelets as compared to controls when grown in the presence of PMA (see entire abstract).  Notably LAMA-84 cells are a cell type which has the potential to differentiate into megakaryocytes which then differentiate into platelets.  Notably the LAMA-84 cells increased in cell size, ploidy, and DNA synthesis as measured by flow cytometry as they differentiated into megakaryocytes.  It is also disclosed that the transfected Livin reduced caspase 3 activity and inhibited apoptosis in the differentiated megakaryocytes.  Therefore the prior art anticipates the instant claimed invention.
    

No claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644


/Michael Szperka/
Primary Examiner, Art Unit 1644